DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 13 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim(s) 13 is/are directed to “A cell recognition apparatus” and depend(s) on its/their respective base claim(s) 1. Base claim(s) 1 is/are directed to “An image processing device”. The dependent claim(s) and the base claim(s) do not claim the same subject matters. The dependent claim(s) 13 fail(s) to further limit the subject matter of its/their respective base claim(s) 1 upon which it/they depend(s).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	In the case of placing claim 13 in proper dependent forms, an example for overcoming the present 112(d) rejection is given blow according to Fig. 1 of the specification:

“13. The image processing device according to claim 1, further comprising one or more interfaces coupled to a cell recognition apparatus that comprises an image sensor that acquires a stack image obtained by photographing a plurality of cells”.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (WO2005057496, WIPO-English).

Regarding claims 1 and 14-15, Ito et al teaches an image processing device that forms a three-dimensional cell region from a stack image obtained by photographing a plurality of cells,
the stack image being configured from a plurality of two-dimensional slice images stacked in a stack direction, the three-dimensional cell region being formed by stacking a plurality of two-dimensional cell regions,
Ito et al, Fig. 2; “the three‐dimensional image is composed of five two‐dimensional images having different coordinates (positions) in the Z‐axis direction. In practice, the three‐dimensional image is preferably composed of a large number of two‐dimensional images densely laminated in the Z‐axis direction”, [0016])
the image processing device comprising a processor comprising hardware configured to:
	set a plurality of first seed positions in the stack image, each of the plurality of first seed positions being a position of a pixel, a pixel value of which indicates a three-dimensional peak;
	give a unique identification number to each of the plurality of first seed positions;
(Ito et al, Fig. 4; the centers of 4 cells, “four exclusive ball regions 2 are set with the selected pixels (voxels) 1 as the center”, [0027]; different cells should be identified differently in order to compose 3D models for each of these cells; “The position (coordinates) of the pixel of the center or the center of gravity can be regarded as the position of the object”, [0011])
	set a standard size of a cell in a predetermined direction of the stack image;
(Ito et al, Fig. 4; “The exclusive ball region (2) sets a virtual sphere having a predetermined radius from the selected pixel (voxel) (1)”, [0027])
	set, referring to each of the plurality of first seed positions, second seed positions within a range of the standard size centering on each of the plurality of first 
(Ito et al, Fig. 2; different 2D side slices of different sizes have their own centers spreading along z direction and are aligned with the largest 2D slice at the middle; [0016])
	give an identification number to each of the second seed positions, the identification number of each of the second seed positions being same as the identification number of the first seed position referred to in the setting of the second seed positions; and
(Ito et al, Figs. 2 and 4; when forming different 3D cells at different 3D locations (Fig. 4), all the 2D slices for a particular cell (Fig. 2) must have a unique number as a cell position identity for a correct 3D stacking so as not to erroneously stack with the slices of other cells)
	form a two-dimensional cell region in each of the first and second seed positions, the two-dimensional cell region being a region crossing the predetermined direction,
(Ito et al, Fig. 4)
	wherein in the forming of the two-dimensional cell region, the processor is configured to form the two-dimensional cell region in each of all the first seed positions and thereafter form the two-dimensional cell region in each of the second seed positions.
(Ito et al, 3D cells with their 2D projections as shown in Fig.4 are formed by stacking the corresponding 2D slices of each 3D cell object (Fig. 2))

Regarding claim 2, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the image processing device according to claim 1, wherein the two-dimensional cell region is formed on a plane perpendicularly crossing the stack direction.
(Ito et al, Fig. 2)

Regarding claim 3, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the image processing device according to claim 1, wherein the predetermined direction is the stack direction.
(Ito et al, Fig. 2)

Regarding claim 4, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the image processing device according to claim 3, wherein the processor is configured to:
set an average size of the cells on a plane crossing the stack direction; and
set the standard size based on the average size.
(Ito et al, Fig. 4; “The exclusive ball region (2) sets a virtual sphere having a predetermined radius from the selected pixel (voxel) (1)”, [0027]; Fig. 2; different 2D side slices of different sizes have their own centers spreading along z direction and are aligned with the largest 2D slice at the middle; [0016])

Regarding claim 5, Ito et al teaches its/their respective base claim(s).

calculate a feature value of each pixel in the stack image, the feature value being an amount representing likelihood of a pixel value being an extreme value; and
set a position of a pixel having the feature value larger than the feature value of a peripheral pixel as the first seed position.
(Ito et al, Fig. 4; “four exclusive ball regions 2 are detected as cell nucleus candidates, and the coordinates of the centers (selected pixels 1) of each exclusive sphere region are used as position data of each cell”, [0027]; “in the selection of pixels (including voxels) when arranging the exclusive regions, so‐called retention conditions are imposed on the scores of the pixels. Automatic recognition of an object (for example, a cell nucleus) can be satisfactorily performed by imposing a retention condition”, [0009]; “the exclusive volume region can be more favorably arranged by imposing a retention condition as a means for determining the "cell nucleus likelihood". A voxel having a maximum score is selected among candidate voxels satisfying a stop condition, and a ball area is arranged in the three‐dimensional image data with the selected voxel as a center”, [0025]; “The score is a value representing a feature of a predetermined region including a certain target pixel”, [0008])

Regarding claim 6, Ito et al teaches its/their respective base claim(s).
Ito et al does not expressly disclose but Wang teaches the image processing device according to claim 5, wherein the feature value is a LoG filter output value.
Wang, “the first feature quantity calculator 26 may calculate a first feature quantity using a Laplacian of Gaussian filter (hereinafter referred to as "LoG filter"), for weighting and smoothing pixels within a local region according to a Gaussian distribution, and then applying a Laplacian filter to detect zero-crossing points as an edge”, [0070])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the system or method of Ito et al in order to minimize noise during cell boundary detections using a LoG filter. The combination of Ito et al and Wang also teaches other enhanced capabilities.

Regarding claim 7, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the image processing device according to claim 1, wherein the processor is configured to define a boundary of the two-dimensional cell region based on at least one of a pixel value distribution and a pixel value gradient around each of the first and second seed positions.
(Ito et al, “stops the arrangement of the exclusive volume ball region when the arrangement score becomes smaller than the abort value”, [0028]; Fig. 5, “a vertical axis is a score value, a horizontal axis is a count number of the arranged ball area, and a score value is normalized between 0‐1. As can be seen from FIG. 5, a rapid drop in the score is seen in the vicinity of the number of counted ball areas (the number of cells)”, [0033])

Regarding claim 8, Ito et al teaches its/their respective base claim(s).

(Ito et al, “stops the arrangement of the exclusive volume ball region when the arrangement score becomes smaller than the abort value”, [0028]; Fig. 5, “a vertical axis is a score value, a horizontal axis is a count number of the arranged ball area, and a score value is normalized between 0‐1. As can be seen from FIG. 5, a rapid drop in the score is seen in the vicinity of the number of counted ball areas (the number of cells)”, [0033])

Regarding claim 9, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the image processing device according to claim 1, wherein, only when a two-dimensional cell region having a same identification number as the identification number of the second seed position is already formed in the first seed position or another one of the second seed positions adjacent to the second seed position in the predetermined direction, the processor is configured to form the two-dimensional cell region in the second seed position.
(Ito et al, see comments on claim 1)

Regarding claim 10, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the image processing device according to claim 1, wherein the processor is configured to form the two-dimensional cell regions in order 
(Ito et al, “FIG. 2 is a schematic diagram showing a three‐dimensional image of a cell nucleus for convenience, and the three‐dimensional image is composed of five two‐dimensional images having different coordinates (positions) in the Z‐axis direction. In practice, the three‐dimensional image is preferably composed of a large number of two‐dimensional images densely laminated in the Z‐axis direction, and in one preferred embodiment, the interval in the Z‐axis direction of each of the two‐dimensional images is the size of two or three pixels of the pixels (pixels) in the XY plane”, [0016])

Regarding claim 11, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the image processing device according to claim 1,
wherein the processor is configured to select, as a candidate of the second seed position, a position shifted in the predetermined direction with respect to the first seed position and,
(Ito et al, “the three‐dimensional image is preferably composed of a large number of two‐dimensional images densely laminated in the Z‐axis direction”, [0016])
only when a pixel value in the selected position is larger than a predetermined value, set the selected position as the second seed position.
(Ito et al, “stops the arrangement of the exclusive volume ball region when the arrangement score becomes smaller than the abort value”, [0028]; Fig. 5, “a vertical axis is a score value, a horizontal axis is a count number of the arranged ball area, and a score value is normalized between 0‐1. As can be seen from FIG. 5, a rapid drop in 

Regarding claim 12, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the image processing device according to claim 11, wherein
the processor is configured to estimate an average pixel value of a background region in the stack image, the background region being a region not including the cell, and
the predetermined value is set based on the average pixel value of the background region.
(Ito et al, “In FIG. 5, a vertical axis is a score value, a horizontal axis is a count number of the arranged ball area, and a score value is normalized between 0‐1. As can be seen from FIG. 5, a rapid drop in the score is seen in the vicinity of the number of counted ball areas (the number of cells). The number near 14 coincides with the actual number of cells. The arrangement exceeding 14 is to arrange a ball area in the noise part”, [0033]; the noise part is the background area)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al (WO2005057496, WIPO-English) in view of Wang (US20110130653).

Regarding claim 13, Ito et al teaches its/their respective base claim(s).
Ito et al further teaches the cell recognition apparatus comprising:

(Ito et al, “the three‐dimensional image data is obtained by laminating two‐dimensional tomographic image data (so‐called slice images) along a direction perpendicular to the tomographic plane”, [0016])
the image processing device according to claim 1. (Ito et al, see comments on claim 1 and the 112(d) rejection to this claim)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIANXUN YANG/
Primary Examiner, Art Unit 2664				5/24/2021